Citation Nr: 1741160	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to September 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the RO in Winston Salem, North Carolina.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity. 

2. The Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability in excess of 50 percent for PTSD have not been met for any period. 38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on January 7, 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his TDIU claim that has not been obtained.  

In February 2017 the Veteran asked for another PTSD VA examination. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim. As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016).  

Schedular Rating for PTSD

In his informal hearing submitted in February 2017 the Veteran asserted that his PTSD "closely approximates at least one criterion for a 70 percent evaluation of PTSD: impaired impulse control."

Under VA regulations disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the greater rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589  (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the appeal is based upon the assignment of an initial disability rating and an evaluation of the overall record is required. Fenderson. 

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms. See 38 C.F.R. § 4.126. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

VA has adopted and applies a schedule of ratings based on one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. 
§ 4.130. The Courts have held that this action was in accordance with statutory authority. See generally Mauerhan v. Principi, 16 Vet. App. 436 (1992); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA considers all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 - 40 shows some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school) DSM-IV, p. 34. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In this case, a June 2009 a private psychologist wrote that he treated the Veteran for the past few months. The psychologist gave the Veteran a GAF score of 36. He diagnosed him with PTSD, generalized anxiety disorder and moderate major depression. A significant portion of the private psychologist's letter has information derived from a family member of the Veteran. The family member reported that the Veteran had poor judgment, memory, poor work relationships and ability to make and keep friends. The family member reported that the Veteran made suicidal-related comments, frequent panic incapacitating panic episodes or depressed moods and gets confused when he travels. 

A July 2009 VAMC individual therapy record shows that the Veteran was "doing well." He was not interested in psychotropic medications. He was not feeling hopeless, helpless or suicidal.
	
VAMC treatment records show that the Veteran attended PTSD group therapy sessions in May 2010, June 2010, September 2010, October 2010, November 2010, December 2010 and February 2011. There were various topics discussed relating to PTSD. 

A June 2014 VA examination for PTSD reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report showed that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner observed that the Veteran was neatly and casually dressed. He was cooperative with the interview process and he made good eye contact. He was fully oriented. His speech was clear and coherent. His mood was somewhat depressed. The Veteran's affective expression was generally flat and he spoke of his experiences in a matter-of-fact manner. His thought process was logical and goal-directed. His thought content was relevant and with adequate detail. He enjoyed reading religious books. The examiner reported that the Veteran's gross concentration and memory were adequate, although he demonstrated some problem or delay with word retrieval a few times. The Veteran informed the examiner that he "grabbed a guy at Walmart a few months ago because he said too much." During the examination the Veteran's insight and judgment were good. He recently signed up for VA group therapy. There was no evidence of perceptual disturbance. There was no evidence of thought disorder or hallucinations. Current homicidal and suicidal ideation were denied. The Veteran stated that he started going to see a VA therapist 6 or 7 months ago on a monthly basis and "I think it's going well." 

Based upon the preponderance of the evidence in its entirety, the Board finds that an increase in the Veteran's service-connected PTSD disability rating in excess of 50 percent is not warranted. The preponderance of the evidence is against a finding that the Veteran has such frequent, severe and durational symptoms indicating deficiencies in most areas, such as school, work, family relations, judgment, thinking and mood due to the service-connected PTSD. 

The evidence does not substantiate symptomatology of the type and degree contemplated as "obsessional rituals which interfere with routine activities." No such obsessional rituals have been described. The evidence does not substantiate symptomatology of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant." 

As noted above, the Veteran has argued that his PTSD "closely approximates at least one criterion for a 70 percent evaluation of PTSD: impaired impulse control."  Although there is an incident describing lack of impulse control in the June 2014 VA examination, there is no objective evidence that this was any more than a one-time event. The evidence of record is negative for any additional incidents reflecting impaired impulse control. Also, the examiner reported the Veteran's symptomatology was more consistent with a 50 percent disability rating. The evidence does not substantiate symptomatology of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively." 

The Board has carefully considered the June 2009 letter from the private therapist who reported that the Veteran had a GAF score of 36. This GAF score reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. However, a month later in July 2009, the Veteran reported to a VAMC psychiatrist that he was "doing well." Also, the 50 percent disability rating incorporates impaired abstract thinking and difficulty in establishing and maintaining effective work and social relationships. Critically, Although impaired impulse control is an example listed under the criteria for a 70 percent rating of the type and degree of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of one incident of impaired impulse control is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met, i.e., occupational and social impairment with deficiencies in most areas. See Mauerhan. Also, the June 2009 letter from the private practitioner reflects information from a family member which is not reflected in other treatment records. Such as report of suicide-related comments, frequent panic attacks, and impaired judgment and memory. The family reported medical evidence from the private practitioner in June 2009 is consistent with the practitioner repeating the words of a lay person, here the Veteran's family member. Therefore, the Board gives little weight to that medical opinion. LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"). The June 2009 letter and the descriptions therein do not substantiate a 70 percent rating or greater.

Regarding the ability to function independently, appropriately, and effectively, the June 2014 VA examiner noted no inappropriate behavior and reported that the Veteran stated that his monthly VA therapy sessions are "going well." Also, the Veteran reported that he enjoyed reading religious books and he had recently enrolled in group therapy sessions through the VA.

The June 2014 VA examination reported occupational and social impairment with reduced reliability and productivity. This level of occupational and social impairment is consistent with a 50 percent disability rating, but no higher. 

While the Veteran's social functioning is certainly impaired, he clearly retains substantial abilities in this area. However, there is a significant distinction between "difficulty" as listed under the 50 percent criteria and "inability" as listed under the 70 percent criteria. Simply demonstrating "difficulty" in establishing and maintaining effective relationships does not suggest symptomatology of the "degree" contemplated for a 70 percent rating. Here, the evidence is not like or similar to the inability to establish and maintain effective relationships. 
While certainly not dispositive in and of itself, the June 2014 VA examiner was asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating. In fact, the criteria for a 50 percent rating were deemed most appropriate. This is probative evidence against entitlement to a 70 percent rating. The report from the VA examination in June 2014, the VA July 2009 individual therapy session and the December 2013 VA intake assessment reveal a description of overall "moderate" impairment of the symptoms for the most part. 

While the evidence establishes that the Veteran has periods of irritability and anger, and while such symptomatology is of the "type" contemplated for the 70 percent rating, the evidence does not suggest symptoms of the "degree" contemplated as impaired impulse control. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, with respect to any ratings greater than herein assigned, the preponderance of the evidence is against the claim. Therefore, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent. To the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Entitlement to TDIU 

In November 2010 VA received VA Form 21-8940 for TDIU from the Veteran. On the form he asserted that is entitled to TDIU because of residuals of prostate cancer, PTSD and his right finger index. The Board finds that entitlement to TDIU is not warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155. Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R.  §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a). Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
 See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 361. The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538  (1994).

Here, a June 2009 letter from a private physician, Dr. S.G., reported that the Veteran was diagnosed with prostate cancer in March 2001. He underwent treatment for the cancer. He later developed a rising PSA or biochemical recurrence as a result of the cancer treatment. As of the June 2009 letter from Dr. S.G., he had failed to keep appointments with the private physician and was last seen by the private physician on November 3, 2004.  In May 2013 Dr. S.G. assessed the Veteran for benign prostate cancer 6 month return. He was provided a CT urogram.

In a March 2011 VA examination of the Veteran's fingers the examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The Veteran informed the examiner that he fell and hurt his hand in 1964 or 1965. Later in life he cut his middle finger with a razor while installing sheet rock (a building material). He has intermittent moderate pain during cold weather.

In June 2014 the Veteran had a VA examination for PTSD in which the examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. Regarding work the Veteran stated that "I like house remodeling... I can just lose myself in something like that... I can focus on that... I work by myself. I got a bad leg, [sic] It's getting hard to do that. I can't lift much anymore."  He also stated that he was thinking of taking classes at UNC Charlotte. 
He informed the VA examiner that he "grabbed a guy at Walmart a few months ago because he said too much." The police were called but he left and does not go there anymore. 

The Board finds that the Veteran meets the statutory criteria for TDIU consideration based on his current combined service-connected disability rating of 80 percent (60 percent for prostate cancer, 50 percent for PTSD and 10 percent for right index finger). However, he is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. § 4.16(a). 

The Veteran informed the June 2014 VA examiner that he enjoys house remodeling. He stated that he could no longer do that type of work because he has a bad leg and he cannot lift much. He did not state to the June 2014 VA examiner or to any other medical provider that he was unable to perform the work because of his service-connected disabilities. Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care. Rucker v. Brown, 10 Vet. App. 67 (1997). The Board finds that the lack of statements regarding his service-connected disabilities to the examiner are probative of the fact that the Veteran's service-connected disabilities do not prevent him from working. 

The Veteran's service-connected disabilities do not significantly limit his ability to secure or follow a substantially gainful occupation. For example, his service-connected disabilities do limit his ability to sit for extended periods. The Veteran's service-connected symptomatology is fully contemplated in the ratings assigned. Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

There is no medical opinion that purports to relate an inability to secure or follow a substantially gainful occupation to the Veteran's service-connected disabilities. As such, the Board concludes that a preponderance of the evidence is against the claim and referral of the claim for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


